      Case 1:20-cv-00161-LG-RPM Document 35 Filed 05/19/21 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         SOUTHERN DIVISION

 JOE DICKERSON                                                           PLAINTIFF

 v.                                                CAUSE NO. 1:20cv161-LG-RPM

 BOBBY C. FAIRLEY, ET AL.                                            DEFENDANTS

          ORDER ADOPTING REPORT AND RECOMMENDATION

      BEFORE THE COURT is the [34] Report and Recommendation entered by

United Magistrate Judge Robert P. Myers, on April 8, 2021. Judge Myers

recommends that the lawsuit filed by petitioner, Joe Dickerson, be dismissed

without prejudice for failure to prosecute. Petitioner has not filed an objection to

the Report and Recommendation and the time for filing an objection has expired.

      Where no party has objected to the Magistrate Judge’s report and

recommendation, the Court need not conduct a de novo review of it. See 28 U.S.C. §

636(b)(1) (“A judge of the court shall make a de novo determination of those portions

of the report or specified proposed findings and recommendations to which objection

is made.”). In such cases, the Court need only satisfy itself that there is no clear

error on the face of the record. Douglass v. United Serv. Auto Ass’n, 79 F.3d 1415,

1420 (5th Cir. 1996). Having conducted the required review, the Court finds that

Judge Myers’ Report and Recommendation is neither clearly erroneous nor contrary

to law.

      Accordingly,
      Case 1:20-cv-00161-LG-RPM Document 35 Filed 05/19/21 Page 2 of 2




      IT IS THEREFORE ORDERED AND ADJUDGED that the [34] Report

and Recommendation entered by United Magistrate Judge Robert P. Myers is

ADOPTED as the opinion of this Court. Petitioner’s claims are hereby

DISMISSED WITHOUT PREJUDICE for failure to prosecute.

      SO ORDERED AND ADJUDGED this the 19th day of May, 2021.

                                             s/   Louis Guirola, Jr.
                                             LOUIS GUIROLA, JR.
                                             UNITED STATES DISTRICT JUDGE




                                       -2-
